Citation Nr: 1749578	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (DM).

3. Entitlement to a rating in excess of 20 percent for lumbar spine, degenerative disc disease (DDD) with fracture residual.

4. Entitlement to a total disability rating due to individual unemployability (TDIU) based on service-connected disabilities.

(The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Lee Memorial Hospital, Fort Myers, Florida, on September 19, 2015)

REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This case comes before the Board of Veterans' Appeals Board on appeal from May 2011 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The May 2011 rating decision, inter alia, granted service connection for PTSD and assigned a rating of 30 percent effective August 30, 2010; awarded an increased rating of 20 percent for a lumbar spine disability; and denied a rating in excess of 20 percent for DM.  The Veteran appealed the assigned ratings.  

The May 2014 rating decision denied a TDIU.

In March 2017, the Veteran testified before the undersigned Veteran's Law Judge at a videoconference hearing; a transcript of the hearing is associated with the claims file.

The issue of a rating in excess of 20 percent for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

As noted on the title page, the Veteran's claim for of entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Lee Memorial Hospital, Fort Myers, Florida, on September 19, 2015, is addressed in a separate decision.  Although as a general matter, "[a]ll issues over which the Board has jurisdiction in an individual case will be addressed in a single document that disposes of issues ripe for disposition and remands any issues requiring development or other appropriate action by the agency of original jurisdiction," there is an exception for "matters arising out of two or more agencies of original jurisdiction," as is the case here.  BVA Directive 8430, sections 14(a),(c)(1) (Transmittal Sheet, May 17, 1999).


FINDINGS OF FACT

1.  From August 30, 2010, the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas, but do not approximate total and social impairment.

2.  The Veteran's DM requires insulin, but not regulation of activities or a restricted diet.

3.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  From August 30, 2010, the criteria for an initial rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for an rating in excess of 20 percent for DM have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.119, DC 7913 (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU due to service-connected disabilities, from March 8, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, and no such issues have been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411. 

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A January 2011 VA examination report reflects that the Veteran was divorced twice, and that each marriage had been adversely affected by his PTSD symptoms.  The Veteran had three adult children, and he was close to his twin daughters but estranged from his third daughter.  He was not close to his brother and did not have any close or trusted friends.  He got by with people but kept his distance, and did not socialize but attended periodic motorcycle rallies and concerts where he worked as a security guard.  His hobbies included doing chores, running errands, riding his motorcycle, and watching television.  The Veteran reported that he had periodically "gotten into it" with other men but had never been arrested or charged with assault.  He lived in a rental home in a secluded area in a small town, and spent almost all of his time alone in and around his house, but still enjoyed getting away from everything on his motorcycle on rural roads.  He drank three to four drinks several times each week.  He stated that he slept restlessly for approximately six hours per day with multiple nightly awakenings; and several distressing combat and violent nightmares with monthly awakening, sweats, and hyperarousal.  He denied obsessive rituals or panic attacks, and reported that his recent and immediate memory were mildly impaired.  During his examination, he was clean and appropriately groomed with disheveled clothes; his psychomotor activities were tense and fatigued; his speech was spontaneous and clear; his attitude cooperative, attentive, irritable, and guarded; his affect constricted; his mood anxious; his attention intact; and his thought process and content unremarkable.  He was oriented to time, person, and place; and did not have any delusions, hallucinations, suicidal ideations, or homicidal ideations.  The examiner found that the Veteran had mild to severe daily PTSD symptoms since at least August 1968, which included difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response. 

A June 2011 VA examination report reflects that the Veteran was twice divorced and kept in contact with his three daughters via telephone, and had also recently gotten into contact with his brother.  The Veteran reported that he had no friends and did not engage in social activities, but that he had gone on motorcycle rides twice since moving to Florida in January 2011.  He denied any hobbies or pleasure, stating that he went out to bars two to three times per week and spent his time watching television.  He lived alone and occasionally rode his motorcycle on rural roads to "get away from everything."  He reported that he woke up every two hours due to his DM and that he had initial insomnia of two to three hours.  He also stated that he had nightmares regarding the war and being drafted that resulted in night sweats.  During his examination, his psychomotor activity was unremarkable, his speech was clear, his attitude cooperative, his affect constricted, his mood good, and his thought process and content unremarkable.  He was oriented to time, place, and person; he denied any hallucinations, delusions, suicidal ideations, homicidal ideations, obsessive rituals, and panic attacks; and reported that his recent memory was mildly impaired.  He also stated that his impulse control was good and that he had a history of anger outbursts but none since January 2011.  The examiner noted that the Veteran's PTSD caused difficulties in interpersonal relationship and occupational problems.  The Veteran continued alcohol use to numb his feelings associated with PTSD and to help him sleep.  In addition, his avoidant trait was to minimize flare-ups of PTSD symptoms, and his sleep disturbance and depressive feelings were due to his PTSD and chronic medical conditions.  The examiner opined that the Veteran suffered from a combination of mental and physical conditions that impacted his quality of life, as well as his social and leisure activities.

VA treatment records in 2012 reflect that the Veteran had chronic problems with hyperarousal, hypervigilance, nightmares, and isolationism.  The Veteran reported that he had period of despair and increased withdrawal, but was not hopeless or suicidal.  The Veteran also reported a history of fights but none recently, and that he was no longer aggressive.  He was fairly groomed, and did not appear to be in any pain or distress except maybe with walking.  There was no abnormal involuntary movement, and he was fully oriented and seemed able to focus on the interview and recall events.  His mood was dysphoric but he could smile, he was not hopeless or suicidal, he was not pressured or loose with thinking, and his insight was fair.  He was assigned GAF scores of 50 to 55.

VA treatment records in 2013 document that the Veteran continued to have problems with nightmares, flashbacks, and social withdrawal.  Further, while his irritability had increased, he was not physically aggressive or suicidal.  He also continued to have anxiety and avoidance of reminders of Vietnam.  He was fairly groomed, and there was no abnormal involuntary movement.  He was fully oriented and seemed able to focus on the interview and recall events.  He smiled appropriately, he was not suicidal or homicidal, he was not pressured or loose with thinking, and his insight was fair.  Although he still had chronic PTSD symptoms, he seemed to be coping better.  He was assigned GAF scores of 50 to 55.

An October 2013 VA examination report indicates that the Veteran remained single, but that he stayed in touch with his adult daughters.  The Veteran reported that he lived by himself and sometimes went to a local bar to meet with a friend.  He continued to enjoy riding his motorcycle on rural roads, visited his daughters for a month in the summer, and had some contact with his brother.  He did not have any other hobbies except for watching television.  The Veteran experienced difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  He persistently avoided stimuli by avoiding thoughts, feelings, or conversations associated with the trauma; and avoiding activities, places, or people that aroused recollections of the trauma.  He had markedly diminished interest or participation in significant activities, and had feelings of detachment or estrangement from others.  He also persistently re-experienced traumatic event by recurrent and distressing recollections of the event, including images, thoughts, or perceptions; and having recurrent distressing dreams of the event.  His current symptoms were depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He was assigned a GAF score of 55, and the examiner found that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.

VA treatment records in 2014 reflect that the Veteran continued to have problems with nightmares, flashbacks, social withdrawal, hyperarousal, and hypervigilance.  In addition, his back and neck pain had increased, which prevented him from going on his motorcycle.  He had some irritability particularly with driving, but he avoided confrontation and was not physically aggressive or suicidal.  He was well-groomed, and there was no abnormal involuntary movement.  He was fully oriented and seemed able to focus on the interview and recall events, although he had some diminished concentration.  He smiled appropriately, he was not suicidal or homicidal, he was not pressured or loose with thinking, and his insight was fair.  

VA treatment records in 2015 and 2016 reflect that the Veteran continued to have significant problems with nightmares, flashbacks, irritability, social withdrawal, hyperarousal, and hypervigilance.  He had an episode where he got angry at a restaurant while out with his daughter, and was deemed to be "profoundly socially withdrawn."  He was well-groomed, and there was no abnormal involuntary movement.  He was fully oriented and seemed able to focus on the interview and recall events, although he had some diminished concentration.  He smiled appropriately, he was not suicidal or homicidal, he was not pressured or loose with thinking, and his insight was fair.  

VA treatment records in 2017 reflect that the Veteran had his gallbladder removed, which diminished his motivation to do anything, such as household chores.  He was depressed but not suicidal because he "could not do that to his daughters."  He had interests, such as riding his motorcycle, and while he liked to isolate himself, he left his home when necessary or to attend motorcycle events.  Nevertheless, he rarely socialized at these events, but did engage in conversation with bike owners to learn more about their bikes.  He was well-groomed, and there was no abnormal involuntary movement.  He was fully oriented and seemed able to focus on the interview and recall events, although he had some diminished concentration.  He was dysthymic and frustrated, he was not suicidal or homicidal, he was not pressured or loose with thinking, and his insight and judgment were fair.  

During his March 2017 hearing, the Veteran testified that since he got his own house he rarely went out, and when he did leave the house he went to a place outdoors where he could listen to bands or to the grocery store.  He did not get along with people, and his biggest problem was while driving when he would get road rages, although he did not become physically aggressive.  He reported that he had panic attacks more than once a week, that he found it difficult to establish and maintain effective work relationship with people, and that he was a complete loner.  He explained that his marriage and various relationships did not work because of this problem.  He also reported that he had memory problems and would forget what he was going to say, and the had nightmares that he could not remember but that would cause him to take hold of his beside lamp and punch it or knock it off the table.

As previously noted, the Veteran has an initial 30 percent disability from August 30, 2010.  Upon review of the evidence of record, the Board finds that an initial disability rating of 70 percent, but not higher, for PTSD is warranted for the entirety of the appeal period.  

The evidence of record shows that the Veteran was profoundly socially withdrawn and experienced significant nightmares, flashbacks, hypervigilance, hyperarousal, and irritability.  The Veteran reported that he lived in a rural area in a small town and that he did not like to leave his home except to ride his motorcycle in rural back roads, to go to the grocery store, to go to motorcycle events, or to see bands outdoors.  In addition, while the Veteran kept in touch with his daughters and his brother, he lived alone and had two failed marriages and other unsuccessful romantic relationships because of his isolationism.  In addition, he has no friends, and does not engage in any significant social activities or hobbies.  He also had mild remote and immediate memory problems, difficulty concentrating, sleep disturbances, and depressive feelings.  The January 2011 VA examiner specifically found that the Veteran suffered from mild to severe PTSD symptoms, and the June 2011 VA examiner found that he suffered from a combination of mental and physical conditions that impacted his quality of life, as well as his social and leisure activities.  Moreover, the October 2013 VA examiner found that he experienced depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

Based on the evidence above, the Board finds that from August 30, 2010, the Veteran exhibited symptoms of such type, severity, and frequency as to more closely approximate a disability rating of 70 percent for his service-connected PTSD.  However, the Veteran's symptoms did not at any time, however, more nearly approximate the total occupational and social impairment required for a 100 percent rating.  For the entirety of the appeal period, despite his tendencies to isolate, the Veteran was still able to maintain minimal relationship with his daughters and brother; and he did not exhibit symptoms listed in the criteria for a 100 percent rating such as persistent delusions or hallucinations, persistent danger of hurting himself or others, intermittent inability to maintain minimal personal hygiene, disorientation to time and place, or gross impairment in thought processes or communication or their equivalents.  Further, the Veteran was always well-dressed and groomed; his speech was normal, clear, and goal-oriented; his thought content unremarkable; and his insight and judgment adequate; and he was always oriented to time, person, and place.

The Board notes that the Veteran, for the most part, was assigned GAF score between 50 and 55.  Notably, the assigned GAF scores of 50 and 60 are consistent with a 70 percent rating.  Under the DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  As stated above, GAF scores are not dispositive and, rather, must be considered in light of the actual symptoms of the Veteran's disorder.  Here, the Veteran exhibited GAF scores ranging between 50 and 55, during which time he endorsed profound isolationism, chronic sleep impairment, depression, anxiety, and irritability.  The GAF scores are therefore consistent with the other evidence, which, for the reasons above, warrants an initial rating of 70 percent, but no higher.  

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

As such, an initial disability rating of 70 percent, but not higher, for the entirety of the appeal is warranted.  38 C.F.R. § 4.130, DC 9411.
DM

The Veteran's DM is currently rated 20 percent under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  See Camacho, 21 Vet. App. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

A January 2011 VA examination report reflects that the Veteran required insulin injections, but that he had no history of DM-related hospitalization or surgery.  In addition, he was not instructed to follow a restricted or specialized diet, and he was not restricted in his ability to perform strenuous activities.

A June 2012 VA examination report indicates that the Veteran required insulin injections, but that he had no episodes of ketoacidosis, hypoglycemia, or hypoglycemic reaction requiring hospitalization over the past 12 months; no unintentional weight loss attributable to DM; and no progressive loss of strength.  He had diabetic peripheral neuropathy.  There was no regulation of activities and no restriction of diet; he did not exercise due to shortness of breath and back pain.

During his March 2017 hearing, the Veteran testified that he required insulin injections and that he saw his doctor every six months.  He stated that he was never placed on a restricted diet, and that no one had told him that he had to do things differently, like alter his activities, because of his DM. 

VA treatment records in May 2017 reflect that the Veteran had been sick for almost a month, and that relieving factors included exercising, although he had a low level of exercising due to his neck and chronic obstructive pulmonary disease.  The Veteran still ate bacon and eggs, as well as Hamburger Helpers.  He was encouraged to exercise for 45 minutes to an hour, and choose better food items that were diabetic-friendly.

The above reflects that there is no medical evidence of "avoidance of strenuous occupational and recreational activities."  Notably, the Veteran stated during his hearing that no one had told him that he had to alter his activities.  Likewise, there is no indication that the Veteran had to restrict his diet.  To the contrary, the evidence shows that the Veteran continued to eat bacon, eggs, and Hamburger Helpers, and the Veteran testified at his hearing that he had not been placed on a restricted diet.  As such, the weight of the evidence is against a finding that the Veteran's DM requires a restricted diet or regulation of activities.  As the higher ratings all require regulation of activities and restricted diet, and in any event as there is no argument or evidence of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider twice a month, the preponderance of the evidence is against a rating higher than 20 percent for the Veteran's DM.  The benefit of the doubt doctrine is thus not for application in this regard.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

As such, a disability rating in excess of 20 percent for DM is not warranted.  38 C.F.R. § 4.119, DC 7913.

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 24.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Pursuant to the Board's decision above, the Veteran has been granted service connection for PTSD (rated as 70 percent disabling from August 30, 2010); coronary artery disease, status post myocardial infraction and PCI with stent (rated as 100 percent disabling from August 21, 2017, and 30 percent from December 1, 2017); DM (rated as 20 percent from September 17, 2007); lumbar spine degenerative disc disease (DDD) with fracture residual (rated as 10 percent disabling from September 17, 2007, and 20 percent disabling from August 30, 2010); cervical spine DDD with fracture residual (rated as 20 percent disabling from September 17, 2007, 100 percent disabling from May 27, 2015 pursuant to 38 C.F.R. § 4.30, and 20 percent disabling from August 1, 2015); bilateral peripheral neuropathy of the lower extremities (each rated as 10 percent disabling from May 3, 2011); peripheral neuropathy of the right upper extremity (rated as 10 percent disabling from July 30, 2012); and residuals of a fracture sternum, residuals of fractured ribs, and scar of the posterior neck all rated as noncompensable.  The Veteran has a combined rating of 40 percent from September 17, 2007; 60 percent from March 10, 2008; 90 percent from August 30, 2010; 100 percent from May 27, 2015; 90 percent from August 1, 2015; 100 percent from August 21, 2017; and 90 percent from December 21, 2017.  Hence, he meets the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a) from August 30, 2010.

Even so, to grant TDIU it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude her from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran filed his claim for a TDIU on January 30, 2014.  The evidence of record reveals that the Veteran has a high school education.  He worked as a carpenter, farmer, and police officer.  The Veteran reported he stopped working in 2006 due to his right upper extremity disability.

The record reflects that the Veteran quit his job when he was 59 years old (approximately in 2006) because he could not get along with his boss or his peers, and that he had lost several jobs because of this.  The October 2013 VA examiner noted that the Veteran stopped working because of his right arm disability.  In addition, the January 2011 VA examiner noted that the Veteran had not worked since 2006 due to a combination of physical and psychiatric problems.  He noted that the Veteran had been fired from more than one job and reported that he was "incapable of working for anyone" because he did not "like anyone else's rules and attitudes."  The examiner noted that the Veteran spent almost all of his time alone or superficially engaging others to get by, and that his concentration tolerance for being around others and task completion had notably worsened in recent years.  The January 2011 VA examiner opined that the Veteran was not considered to be able to seek or sustain work or volunteer activities either part time or full time and either sedentary or physical in nature.  In August 2015, the Veteran was assessed with PTSD symptoms of poor stress tolerance, mood reactivity, anxiety, and avoidance, which the examiner opined, combined with his physical disability, would make meaningful employment unlikely.  Moreover, the evidence shows that the Veteran's low back resulted in pain and problems with lifting and carrying, and decreased strength in the lower extremity; that he could not walk more than 100 feet due to low back pain and shortness of breath.  

Thus, the evidence shows that the Veteran's service-connected disabilities have precluded him from obtaining and retaining substantially gainful employment throughout the appeal period.  Moreover, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted from January 30, 2013.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 20 percent for DM is denied.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claim for an increased rating for a lumbar spine disability.

The record reflects that the Veteran last had a VA examination in June 2012, which documented a range of motion of flexion of 80 degrees, extension of 25 degrees, and bilateral lateral flexion and rotation of 25 degrees.  There was no additional limitation of motion after repetition, but there was functional impairment due to due to less movement than normal and pain on movement.

During his March 2017 hearing, the Veteran reported that his back pain had increased in severity since his last examination.  He explained that his pain affected his sleep because he had to change positions every couple of hours, could not lift, and was in constant pain especially at night.

Given the Veteran's testimony in March 2017 that his low back pain had worsened, and the fact that the Veteran's back examination was in June 2012, the Board finds that a new VA examination is necessary to properly assess the severity of the Veteran's lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All indicated tests and studies should be performed and findings reported in detail.  

The examiner should conduct the examination in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing consistent with 38 C.F.R. § 4.59 as interpreted in Correia.

2.  After completing any additional development deemed necessary, readjudicate the claim remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


